Motion for Rehearing Granted; Opinion of August 28, 2008 Withdrawn;
Affirmed in Part, Reversed and Remanded in Part, and Opinion on Rehearing filed
December 18, 2008







Motion for
Rehearing Granted; Opinion of August 28, 2008 Withdrawn; Affirmed in Part,
Reversed and Remanded in Part,
and Opinion on Rehearing filed December 18, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00881-CV
____________
 
IN THE INTEREST OF C.M.C., C.E.C.,
AND G.L.C.
 

 
On Appeal from the 314th
District Court
Harris County, Texas
Trial Court Cause No. 2006-03268J
 

 
O P I N I O N   O N   R E H E A R I N G
We grant appellee=s motion for
rehearing, vacate and withdraw our prior opinion and judgment dated August 28,
2008, and issue this opinion on rehearing and judgment in their place.




This is an appeal from a judgment terminating the parental
rights of a mother and father to their minor children.  In two issues, the
mother challenges the legal and factual sufficiency of the evidence to support
the trial court=s termination findings.  In two issues,
the father challenges the legal and factual sufficiency of the evidence
underlying the termination and the trial court=s appointment of
appellee Department of Family & Protective Services as sole managing
conservator of the children.  We affirm in part, and reverse and remand in
part.
I.  Factual and Procedural Background
A.      Latanya
Latanya is the mother of C.M.C., C.E.C., and G.L.C.[1] 
On February 27, 2006, in response to a call regarding a disturbance, an officer
from the Houston Police Department went to Latanya=s residence.  When
the officer arrived, Latanya was threatening to kill someone at her home, and
had Atrashed@ the apartment and
cut the screens out of the windows with a knife.  C.M.C., C.E.C., and G.L.C.
were removed from the home and subsequently released into the custody of a
maternal aunt.  At the time, Latanya=s daughter,
C.M.C., was five years old, and her sons, C.E.C. and G.L.C., were four years
old and one year old, respectively.
Pursuant to an order for emergency detention, Latanya was
taken to Ben Taub Neuropsychiatry Hospital for evaluation.  The assessment
report reflects that, upon her arrival, Latanya, a AKatrina evacuee,@ was extremely
psychotic, disorganized and delusional.  It further noted that she was a danger
to herself and others and continuously talked to and responded to herself.  On
February 28, Latanya was transferred to a mental-health facility for
treatment.  On March 8, the facility informed the court that Latanya=s condition had
improved and discharged her.




On March 9, 2006, a CPS caseworker learned from the
children=s maternal aunt
that she had taken them to the home of their maternal grandmother, Joann
Carter, in Louisiana.  When a caseworker from the Louisiana Child Welfare
Services office attempted to interview Carter and the children during a home
visit two weeks later, she discovered that Carter had sent C.M.C., C.E.C, and
G.L.C. back to Houston to live with their mother.
On March 29, 2006, in response to another call, an HPD
officer returned to Latanya=s home where he found her Aacting very crazy.@  Following her
emergency detention, an examining physician provided a preliminary medical examination
to the court in which he concluded that Carter exhibited a psychotic disorder
and that, due to her condition, she posed a substantial risk of serious harm to
herself and to others and was in need of immediate restraint.  Latanya was
subsequently transported to an in-patient mental-health facility where a
psychological assessment was conducted.  Upon her arrival, Latanya exhibited Arambling speech,
disorganized thinking, . . . [was] visibly hallucinating, talking to herself,
responding to internal stimuli, . . . unable to give any relevant information
at this time.@  Latanya had also refused to take her medication.  On
March 30, 2006, after Latanya was admitted for treatment, the department took
emergency custody of  C.M.C., C.E.C., and G.L.C.  Following an evaluation by
the Children=s Crisis Care Center (known as A4 C=s@), the children
were placed in foster care.  Latanya subsequently moved to Plaqmine, Louisiana,
to live with her mother and her twelve-year-old daughter.[2] 
In August, 2006, Latanya began a prolonged in-patient stay at Behavioral
Hospital under the care of Dr. Robert Blanche after which she participated in a
day program.




          On
June 28, 2007, following a permanency hearing, the court approved the family-
service plan established by the department and ordered that Latanya (1)
complete psychological counseling and/or participate in counseling and
psychiatric treatment with Dr. Robert Blanche and the Beacon Center (formerly
known as the Synergy Day Partial Program) in Louisiana; (2) maintain contact
with CPS regarding her current living location; (3) complete parenting classes;
(4) complete a drug-and-alcohol assessment; (5) undergo random drug tests; (6)
remain drug-free; (7) refrain from criminal activity; (8) maintain a safe and
stable home; (9) provide financially for her children as well as provide
evidence of her receipt of government assistance and/or disability; and (10)
complete all services outlined in the department=s family-service
plan.  The plan required, among other things, that Latanya maintain contact
with her children through supervised family visits, attend all court hearings,
and maintain contact with her caseworker.
The court conducted a bench trial on September 18, 2007. 
Six witnesses testifiedCTeresa McCartney, the therapist for C.M.C.
and C.E.C.; Shaylonda Henderson (AHenderson@), the Department
case worker; Demetria Hunt, Henderson=s supervisor;
C.M.C. and C.E.C=s foster mother; Sheryl Androphy, the
children=s court-appointed
advocate;  and Latanya.  The court admitted numerous exhibits, among them a A[p]hysician
progress note/case discussion,@ signed by Dr. Blanche and dated June 22,
2007, and Androphy=s report to the court.    
McCartney testified that she had been C.M.C and C.E.C.=s therapist for
the sixteen months preceding trial, and had met with them together on a weekly,
and sometimes bi-weekly, basis.  She believes that C.M.C. and C.E.C. both
suffer from post-traumatic stress syndrome, C.E.C exhibits extreme A.D.H.D. (AAttention Deficit
Hyperactivity Disorder@), and C.M.C. shows signs of
reactive-attachment disorder.
C.E.C. was four years old when he began therapy.  At that
time, he was extremely traumatized and violent, and his behavior was erratic. 
When asked about his home life with his mother, he focused on violent and
rescue themes.  Each time C.E.C. talked about his mother, whom he referred to
as Tanya, he said he hated her.  During one session, he told McCartney that he
wanted to take a gun and shoot his mother or wished the police would shoot
her.  McCartney testified that C.E.C is violent and spits quite a bit, and that
his behavior has caused some problems with the other children.




During the first six months of therapy, C.E.C. was
extremely angry.  He recounted the events surrounding the first time the
department took him into custody.  For several months, he talked at every
session about Athe glass breaking and the blood all over the place,
including on his brother.@  McCartney testified that these recurring
thoughts affected C.E.C.=s ability to focus, and that Ahe was just all
over the place@ and Acould not deal with just the daily.@  McCartney also
noted a theme concerning cockroaches that was related to Latanya, and that
C.E.C. seemed scared of them.
C.E.C. stated that his maternal grandmother sometimes cared
for him and that she and Latanya were physically abusive and beat him with a
belt.  C.E.C told McCartney that he was afraid of his mother and that he
definitely did not want to go home.  During one session a week before trial,
C.E.C. told McCartney that he did not want to go back to his mother and that he
did not feel safe at her house.  However, McCartney noted that since he has
been away from his mother, some of his feelings of fear have slightly subsided
and he is able to remember warm feelings and admit to missing her, although he
is adamant that he does not want to return to her and wants to stay with his
current foster family.
With regard to C.M.C., McCartney testified that she was
very guarded and unwilling to share information during their sessions. 
McCartney believes that she is Aeither cognitive deficient or shut down
emotionally.@  However, after C.M.C. moved into her current foster
home, McCartney observed improvement in her ability to share feelings and talk
about her past with her mother, and that she appeared more comfortable and
confident.  Notwithstanding, C.M.C. does not talk much about the night that she
and her brothers were taken into custody.  She told McCartney that her mom did
not take care of her, that she did not feel safe with her, and that she did not
want to return home to her.  C.M.C. also said that her grandmother beat her and
her brother and that they were scared of her.




C.M.C.=s main themes in her therapy sessions are
food and nurturing.  According to McCartney, C.M.C. exhibits hoarding behavior,
such as digging in trash cans and hoarding food, which Ais a sign that
there was neglect at some point for food and nurturing.@[3]  In addition to
hoarding, C.M.C. also lies and steals, and does not form attachments to
others.  McCartney testified that C.M.C. told her and her foster mother that
Latanya had allowed her to go with men whom she did not know, and that the men
kissed her and touched her, and they Amade her touch their
private parts.@[4]
When C.M.C. and C.E.C. began therapy, they had supervised
visits with their mother.  McCartney observed that, after those visits, C.E.C.
regressed, became more violent, and acted out more.  Each time a caseworker
came, C.E.C. became afraid because he thought he was being taken to see his
mother.  In light of his reaction, McCartney determined that it was in C.E.C.=s best interest
not to see his mother.  McCartney testified that after the visits ended, C.E.C
became more social, confident, and interactive, and bonded well.  Although
harder to read, C.M.C.=s mental state appeared to somewhat
improve as well after the visits with her mother ended.  McCartney testified,
however, that it was harder to help C.M.C. because she had been more damaged by
the home environment and lack of attachment with her mother.




With regard to their placement, McCartney testified that
C.E.C. will need someone who is active, to Akeep on top of him@ due to his
hyperactivity, and knowledgeable about how to deal with his disorder.  She also
testified that he will need psychiatric monitoring and continuing, regular
therapy.  As to C.M.C., McCartney testified that she will need a caregiver who
is knowledgeable about her disorders, namely post-traumatic stress syndrome and
attachment issues.  Due to the disclosed sexual abuse, C.M.C. should receive
sex-abuse counseling.  In her report dated August 25, 2007, which was admitted
at trial, McCartney concluded that C.M.C. and C.E.C. Aappear to have
significant signs of early abuse and neglect.@  McCartney
further recommended that they not be reunited with their biological family
unless Latanya Amakes obvious, significant, and positive
changes . . . and is able to prove that she can take proper care of the
children.@
Henderson, the department case-worker, was assigned to the
case in July, 2007.  According to her, C.M.C. made an outcry to her therapist
and to her foster mother regarding three different incidents of sexual abuse. 
The first incident occurred when the man Ashowed her the
middle part@ and tried to kiss her.  The second incident occurred
when a male babysitter with whom Latanya had left the children pulled his boxer
shorts down and grabbed C.M.C.=s hand so that she could touch his
genitals.  The third incident occurred when a man tried to kiss her.  Henderson
testified that although C.E.C. supposedly made an outcry of sexual abuse, he
did not disclose anything during an assessment but only talked about his belt. 
She testified that the foster mother with whom C.M.C. and C.E.C. lived was
considering adopting them, but that the foster home for G.L.C. was not an
adoptive home.  According to Henderson, G.L.C.=s only special
need was speech therapy which he was currently receiving.[5]




Henderson testified that, other than an anger-management
class, she was unaware of any other steps Latanya had taken toward completion
of the requirements in her family- service plan or in the court=s order.  Latanya
had not provided any financial assistance to her children or shown that she was
financially capable of caring for C.M.C., C.E.C., and G.L.C.  Latanya had also
not provided any evidence of employment.  Henderson testified that Latanya was
living with her mother who had not been approved by CPS.[6]
Hunt, Henderson=s supervisor,
received the case from the previous supervisor in July, 2007.  According to
Hunt, there was no evidence that Latanya had successfully completed any of the
services in her family plan.  Hunt testified that Latanya had not inquired
about her kids or what she could do to learn about them.  When Hunt met with
Latanya at the final permanency hearing two weeks before trial, Latanya told
Henderson that she was still living with her mother.  Hunt told Latanya that a
home study had been conducted on her mother and that her mother=s home was not
approved.  
Latanya indicated that she understood her family-service
plan and gave Hunt a certificate indicating completion of a one-hour
anger-management class.  However, when Hunt expressed concern about the brevity
of the class and asked Latanya what she had learned, Latanya was unable to give
her an answer.  When Hunt asked Latanya about C.M.C.=s hoarding
behavior, Latanya responded that it meant that Ashe was greedy and
likes everything she wanted.@




At the time of trial, the foster mother for C.M.C. and
C.E.C. had been caring for them for approximately two years.  She testified
that they missed their mother and wanted to see her, but they did not want to
live with her.  On one occasion, C.M.C. told her foster mother that she wanted
to live with her grandmother.  C.M.C. also told her that Latanya allowed men to
babysit her and that, on those two or three occasions, the men would take her
into a room and undress themselves.  C.M.C. did not talk to her foster mother
about the events that led to the department taking her into custody.  The
foster mother testified that she knew of one occasion when C.M.C. hoarded food
at her home.  Both C.M.C. and C.E.C. were doing well in school although C.M.C.
has some conduct issues.  The foster mother testified that she would consider
adopting C.M.C. and C.E.C. but could not adopt G.L.C. because Athree is too many.@
Androphy, the court-appointed advocate, had been involved
in the case since October, 2006.  When she visited with the children the week
before trial, she spoke with C.M.C. and C.E.C. separately.  Androphy testified
that although C.M.C. missed her mother, C.M.C. told her that she wanted to stay
with her foster mother because she loves her and that she did not want to
return to live with Latanya because she Adoes not want to
be there where the windows are broken and her mother used to wallop her with a
belt . . . when she was mad.@  C.E.C. also wanted to continue living
with their foster mother because she takes care of them and they are safe
there.  He also mentioned windows breaking and cockroaches in his bed at his
mother=s house, and told
Androphy that he did not want to be around the house.
Androphy testified that she spoke with Latanya after the
pretrial hearing.  Latanya told Androphy that she was not employed because she
was disabled.  She also showed three medications to Androphy, but Androphy did
not know if she was consistently taking them.  Latanya also told Androphy that
she had completed a one-hour parenting class.  When asked how she would address
C.M.C.=s hoarding
behavior, Latanya replied that she would tell her that it was not right.  In
November, 2006, Androphy observed a visit between Latanya and her children. 
She testified that other than braiding C.M.C.=s hair, Latanya
did not interact with them.  Although C.E.C. was hysterically crying during the
visit, Latanya did not comfort him or G.L.C.  Androphy testified that she did
not think there was any love for or nurturing of the children, and that it was
her opinion that Latanya=s parental rights should be terminated.




Latanya was the last witness to testify.  Prior to coming
to Houston in 2005, she had lived in Plaqmine, Louisiana.  Latanya did not know
Henderson but testified that she had had many case-workers, one with whom she
had a close relationship but who was no longer with the Department.  When asked
whether she thought the parenting class and anger-management class were the
same thing, she testified A[y]eah but because B I took that
because nobody had a parenting class that I had to take so I took a class of my
own.@
In his progress notes admitted at trial, Dr. Blanche
indicated that although Latanya had been diagnosed five years earlier with
schizophrenia, he believed that diagnosis was incorrect and that Latanya=s condition was
more consistent with ASchizoaffective disorder or Bipolar
Disorder, complicated by substance abuse.@  He further noted
as follows: 
Her recovery from this episode of illness into remission has been a
long and difficult process; however, with her demonstrated compliance,
abstinence from drugs, and with supportive counseling/psycho-education in the
intensive Day Partial Program- Ms. Carter has achieved a level of remission of
symptoms that is remarkable (initially, I did not think her prognosis
was favorable, for remission or for resumption of custody).
In light of her progress (and stability) [i]t is my strong
recommendation that she have an opportunity to resume custody of her children. 
It is my opinion that her capacity to care for her children is adequate.
I recommend a trial period of custody of her children.  The conditions
of this trial period should include:
1.) Continued medication compliance and regular visits with my nurse
practitioner and myself in out patient treatment (or similar out patient care)
2.) Random drug screens
3.) Active supervision by Child protective services
4.) Counseling for the children as necessary, which should include
parenting assistance for Latanya
5.) Latanya should continue living
with her mother, and child protective services should make home visits at least
twice a week to begin with.




In its closing arguments, the department requested
termination of Latanya=s parental rights to C.M.C., C.E.C., and
G.L.C. under Texas Family Code section 161.001(E), (N), and (O), and that the
department be named sole managing conservator of the children.  Patricia McNally,
attorney ad litem for the children, also requested that Latanya=s parental rights
be terminated under subsections (E),(N), and (O).  At the conclusion of the
trial, the court terminated Latanya=s parental rights
to C.M.C., C.E.C., and G.L.C. based on subsections (N) and (O).  The court also
appointed the department as sole managing conservator of the children.
B.      Charles
In an Affidavit of Status executed on May 25, 2006Cslightly less than
two months after the children were taken into the department=s custodyCLatanya identified
Charles as the biological father of C.M.C. and C.E.C.  Five days later, on May
30, 2006, Charles contacted the department.  After receiving his family-
service plan, Charles returned a signed copy to his case worker.  He
participated in one permanency conference by telephone.  Charles identified his
mother, Loretta James, as a possible placement for C.M.C. and C.E.C.  However,
due to the size of her home and financial situation, she was ruled out as a
potential relative placement.
Charles was served with the department=s second amended
petition on January 26, 2007.  On July 24, 2007, his court-appointed attorney
filed an answer in which Charles was identified as the father of C.M.C. and
C.E.C.  On September 18, 2007, prior to the commencement of trial, Charles=s court-appointed
attorney informed the court that Charles was unable to be present at the
proceeding due to financial difficulties and requested that Charles be
permitted to participate by telephone.  The trial court denied the request. 
Charles=s attorney also
informed the court that Charles had executed a sworn statement attesting that
he was the father of C.M.C. and C.E.C., and that the statement had been filed
with the court.  The statement was subsequently admitted into evidence without
objection.




At trial, Henderson testified that Charles had contacted
her in early September, 2007, and left her a voice-mail message.  She returned
his call but was unable to speak with him or leave a message.  Hunt testified
that she had spoken to Charles on the telephone on two occasions.  During those
calls, Charles told her that he did not want his parental rights terminated but
that he was unable to attend the trial because of financial difficulties. 
Androphy testified that Child Advocates had sent a letter to Charles in August,
2007, but made no other attempt to contact him, and that Charles had never
contacted her.  In the 4 C=s report, the evaluator noted that C.M.C. Alikes her
biological father and that she used to visit him.@
Based upon the court=s finding that
Charles was the alleged biological father of C.M.C. and C.E.C., the department
requested that Charles=s parental rights be terminated under
161.002(b)(1) and (b)(2)(B).[7] 
At the conclusion of the trial, the court granted the department=s request and
terminated Charles=s parental rights.  In the judgment, the
court listed subsections (b)(1) and (b)(2)(B) as the grounds for termination
and found that termination was in the children=s best interests.
II. Standard of Review
Involuntary termination of parental rights is a serious matter
implicating fundamental constitutional rights.  Holick v. Smith, 685
S.W.2d 18, 20 (Tex. 1985).  Due to the severity and permanency of the
termination of parental rights, the burden of proof at trial is heightened to
the clear-and-convincing standard.  Tex.
Fam. Code ' 161.001(Vernon Supp. 2008);  In re
J.F.C., 96 S.W.3d 256, 263 (Tex. 2002). AClear and
convincing evidence@ means Athe measure or
degree of proof that will produce in the mind of the trier of fact a firm
belief or conviction as to the truth of the allegations sought to be
established.@  Tex. Fam.
Code ' 101.007(Vernon 2002); In re J.F.C., 96 S.W.3d
at 264.




When reviewing factual findings required to be made by
clear and convincing evidence, we apply a standard of review that reflects this
burden of proof.  In re S.M.L., 171 S.W.3d 472, 476 (Tex. App.CHouston [14th
Dist.] 2005, no pet.).  In evaluating the legal sufficiency of the evidence, we
review all of the evidence in the light most favorable to the finding to
determine whether a reasonable factfinder could have formed a firm belief or
conviction that the finding was true.  Id.  (citing In re J.F.C.,
96 S.W.3d at 266).  In doing so, we assume the factfinder resolved disputed
facts in favor of the finding if a reasonable factfinder could do so, and we
disregard all evidence that a reasonable factfinder could have disbelieved or
found to have been incredible.  Id.  However, because of the heightened
standard, we must also be mindful of any undisputed evidence contrary to
the finding and consider that evidence in our analysis.  In re J.F.C.,
96 S.W.3d at 266 (ADisregarding undisputed facts that do not
support the finding could skew the analysis of whether there is clear and convincing
evidence.@)
When reviewing a factual-sufficiency challenge, the
analysis is somewhat different in that we must consider all of the evidence
equally, both disputed and undisputed.  See id.  In a factual sufficiency
review, we must also determine whether a factfinder could reasonably form a
firm belief or conviction about the truth of the allegations.  Id.; In
re S.M.L., 171 S.W.3d at 476.  If, in light of the entire record, the
disputed evidence that a reasonable factfinder could not have credited in favor
of the finding is so significant that a factfinder could not have reasonably
formed a firm belief or conviction, then the evidence is factually
insufficient.  In re S.M.L., 171 S.W.3d at 476; In re J.F.C., 96
S.W.3d at 266.
III. Analysis
A.      Latanya




In order to terminate Latanya=s parental rights,
the department had the burden to prove that (1) she had committed one or more
acts specifically listed in section 161.001(1) of the Texas Family Code as
grounds for termination; and (2) termination is in the children=s best interest.  Tex. Fam. Code ' 161.001; In re
J.L., 163 S.W.3d 79, 84 (Tex. 2005);  In re U.P., 105 S.W.3d 222,
229 (Tex. App.CHouston [14th Dist.] 2003, pet. denied).  The
department sought to terminate Latanya=s parental rights
under subsections (E), (N), and (O).  In its decree for termination, the trial
court recited (N) and (O) as the bases for its judgment and found that
termination of Latanya=s parental rights was in the best
interests of the children.[8]
 Under subsections (N) and (O), termination is warranted if
the trial court finds by clear and convincing evidence that the parent has
(N) constructively abandoned the child who has been in the permanent or
temporary managing conservatorship of the Department of Family and Protective
Services or an authorized agency for not less than six months, and:
(i) the department or authorized agency has made reasonable
efforts to return the child to the parent;
(ii) the parent has not regularly visited or maintained
significant contact with the child; and
(iii) the parent has demonstrated an inability to provide
the child with a safe environment; [or]
 
(O) failed to comply with the provisions of a court order that
specifically established the actions necessary for the parent to obtain the
return of the child who has been in the permanent or temporary managing
conservatorship of the Department of Family and Protective Services for not
less than nine months as a result of the child's removal from the parent under
Chapter 262 for the abuse or neglect of the child.
Tex. Fam. Code ' 161.001(1) (N)
& (O).




The department was required to prove only one of these
grounds to satisfy the first prong of section 161.001.  Wilson v. State,
116 S.W.3d 923, 928 (Tex. App.CDallas 2003, no pet.).  We now consider
the sufficiency of the evidence underlying the trial court=s findings under
subsection (O).
1.       Section
161.001(O)
Latanya contends that the evidence is legally and factually
insufficient to support termination of her parental rights under subsection
(O).  Specifically, she argues that the department did not meet its burden of
proving that she failed to complete the requirements of her court-ordered
family-service plan.
There is no dispute that, at the time of trial, the
children had been in the temporary managing conservatorship of the department
for not less than nine months as a result of their removal.  The evidence
further demonstrates, and Latanya does not dispute, that the trial court signed
an order on April 11, 2006, in which it ordered Latanya to comply with each of
the requirements in her Family Service Plan prepared by the Department one
month earlier.  The plan outlined the following tasks: (1) complete a
parenting-skills training course; (2) complete a psychological evaluation; (3)
complete a psychiatric evaluation; (4) take all prescribed medications; (5)
maintain contact with her children through supervised family visits; (6)
maintain a safe and stable home environment and refrain from criminal activity;
(7) keep her family informed of her whereabouts and continue to use her family
as a support system; (8) attend all court hearings, permanency-planning team
meetings and scheduled family visits; and (9) maintain contact with her
caseworker.  On June 28, 2007, the trial court signed an additional temporary
order in which it ordered Latanya to (1) complete a drug and alcohol assessment
and follow all of its recommendations; (2) complete random drug tests; (3)
remain drug-free; (4) demonstrate to the department that she can provide
financially for her children including providing evidence of her receipt of
governmental assistance and/or disability benefits; and (5) complete all
services outlined in the family-service plan.




The record reflects that Latanya did not complete a
parenting course as required by her plan and ordered by the court.  At trial,
Hunt and Androphy testified that although Latanya claimed to have taken a
parenting class, the certificate she showed to them indicated that she had
completed an anger-management class only.  When asked by her attorney whether
she had taken a parenting class, Latanya testified that she had taken an anger-
management course because Anobody had a parenting class.@  While we afford
due consideration to Latanya=s testimony and allow for the fact that
the trial judge could have believed her testimony as to this issue, we note
that Latanya=s argument does not create a factual dispute as to her
compliance; rather, it is in the nature of an excuse for her failure to
comply.  Wilson , 116 S.W.3rd. at 929 (finding mother=s argument that
financial constraints prevented her from complying with provisions of court
order constituted excuse for failure to comply and did not create factual
dispute).  The statute, however, does not make a provision for excuses.  In
re T.N.F., 205 S.W.3d 625, 631 (Tex. App.CWaco 2006, pet.
denied); see Tex. Fam. Code Ann. ' 161.001(O).
In addition to a parenting class, the court also ordered
that Latanya complete a drug and alcohol assessment and follow all of the
recommendations of the assessment.  The record reveals no evidence that Latanya
completed such an assessment, and Latanya does not claim that she did.  In its
June 28, 2007, order, the court also ordered Latanya to submit to random drug
tests.  Although Dr. Blanche=s progress report noted that Latanya=s previous drug
screens had been negative, there is no evidence demonstrating that Latanya
submitted to drug tests after the court directed her to do so in its order.  




Latanya was also required to demonstrate to the department that
she could provide financially for her children, including providing evidence of
her receipt of governmental assistance, disability benefits, or both.  Androphy
testified that Latanya told her that she was not employed because she was Aon disability.@  However, we find
nothing in the record indicating that Latanya provided evidence to the
Department that she had received disability benefits.  Further, Henderson
testified that Latanya had not provided any financial assistance to her
children or otherwise demonstrated that she could provide for them. 
As to the requirement that Latanya maintain a safe and
stable home environment, the record reflects that she began living with her mother
in Louisiana after her children were taken into custody.  In her formal report,
Androphy advised the court that Latanya did not have a stable home due to
Carter=s ACPS history@ and the fact that
CPS would not consider Carter=s home as an option for the children
because of her extensive criminal history. 
Reviewing all of the evidence in the light most favorable
to the finding, we conclude that a reasonable trier of fact could have formed a
firm belief or conviction that Latanya failed to comply with the provisions of
a court order that specifically established the actions necessary for her to
obtain the return of her children.  The evidence is legally sufficient to
support the court=s finding on this ground. 




Latanya argues that because she substantially complied with
the provisions of the court order, the termination of her parental rights under
subsection (O) cannot be upheld.  In support of her position, she points to the
evidence showing that she received psychiatric treatment, she has been
compliant with her medication, she has abstained from drug use, and that she
has not engaged in criminal activity.  However, Latanya has not cited any
cases, nor are we aware of any, holding that substantial compliance is
sufficient to avoid a termination finding under this subsection.  To the
contrary, Texas courts have held that substantial compliance is not enough to
avoid a termination finding under section 161.001(O).  See In re T.T.,
228 S.W.3d 312, 319 (Tex. App.CHouston [14th Dist.] 2007, pet. denied)
(noting Texas courts have uniformly found substantial compliance with
provisions of court order inadequate to avoid termination finding under
subsection (O)); In re T.N.F., 205 S.W.3d at 630B31 (emphasizing
that parents must comply with every requirement of court order and that
subsection (O) does not allow for consideration of excuses for non-compliance);
See also In re D.L.H., No. 04-04-00876-CV, 2005 WL 2989329, at *2 (Tex.
App.CSan Antonio Nov.
9, 2005 no pet.) (mem. op. Not designated for publication) (rejecting parents= arguments that
substantial compliance is sufficient to avoid finding under section
161.001(O)).  In light of the entire record, we conclude the evidence is
factually sufficient to support the court=s finding under
section 161.001(O) because a reasonable trier of fact could have formed a firm
belief or conviction that Latanya failed to comply with the provisions of the
court-ordered plan.  Issues one and two, as they relate to section
161.001(1)(O), are overruled.
2.       Best
Interest of the Child
A statutory act or omission under section 161.001(1) must
be coupled with a finding that termination of the parent-child relationship is
in the best interest of the child.  See Yonko v. Department of Family &
Prot. Sves., 196 S.W.3d 236, 242 (Tex. App.CHouston [1st
Dist.] 2006, no pet.).  There is a strong presumption that the best interest of
the child is served by keeping the child with its natural parent, and the
burden is on the department to rebut that presumption.  In re S.M.L.,
171 S.W.3d at 480; In re U.P., 105 S.W.3d at 230.  In reviewing the
sufficiency of the evidence to support the second prong, a court examines
several factors, including (1) the desires of the child; (2) the present and
future physical and emotional needs of the child; (3) the present and future
emotional and physical danger to the child; (4) the parental abilities of the
persons seeking custody; (5) the programs available to assist those persons
seeking custody in promoting the best interest of the child; (6) the plans for
the child by the individuals or agency seeking custody; (7) the stability of
the home or proposed placement; (8) acts or omissions of the parent which may
indicate the existing parent‑child relationship is not appropriate; and (9)
any excuse for the parent=s acts or omissions.  Holley v. Adams,
544 S.W.2d 367, 371-72 (Tex. 1976); In re S.M.L., 171 S.W.3d at 480; In
re U.P., 105 S.W.3d at 230.  This list is not exhaustive, nor is evidence
required on all nine factors to support a finding terminating a parent=s rights.  Holley,
544 S.W.2d at 372; In re U.P., 105 S.W.3d at 230.  With these
considerations in mind, we review the evidence below.




As to the desires of the children, McCartney testified that
C.E.C. told her that he was afraid of Latanya, hated her, and did not want to
return to live with her.  McCartney noted that since he has been away from
Latanya, some of his feelings of fear have slightly subsided and he is able to
remember warm feelings and admit to missing her, although he is adamant that he
does not want to return to live with her and wants to remain with his current
family.  C.M.C. told McCartney that she did not want to go back to Latanya
because she did not feel safe with her and Latanya did not take very good care
of her.  
Androphy testified that although she missed her mother,
C.M.C. told her that she wanted to stay with her foster mother because she
loves her and that she did not want to return to live with Latanya.  C.E.C.
also told Androphy that he wanted to continue living with their foster mother
because she takes care of them and they are safe there.  The foster mother
testified that C.M.C. and C.E.C. indicated that they missed their mother and
wanted to see her, but they did not want to live with her.  G.E.C. was too
young to express his desires.
As to the children=s present
emotional or physical needs, McCartney testified that both C.M.C and C.E.C.
suffer from post-traumatic stress syndrome, C.E.C exhibits extreme A.D.H.D.,
and C.M.C. shows signs of reactive-attachment disorder.  As to the children=s placement, she
believes that C.E.C will need someone who is active and can Akeep on top of him@ due to his
hyperactivity, and who is knowledgeable about his disorder.  In addition,
C.E.C. will need psychiatric monitoring and continuing, regular therapy.  As to
C.M.C., McCartney testified that she will need a caregiver who is knowledgeable
about her disorders, namely post-traumatic stress syndrome and attachment
issues.  Further, due to the disclosed sexual abuse, C.M.C. should receive
sex-abuse counseling.  G.L.C. needs speech therapy due to his delayed language
development.




With regard to Latanya=s parenting
abilities, McCartney concluded that C.M.C. and C.E.C. both appeared to have Asignificant signs
of early abuse and neglect.@  She testified that C.M.C.=s hoarding
behavior signaled prior neglect for food and nurturing.  As to G.L.C., the 4 C=s examiner noted
that his hurried manner of eating, resulting in occasional vomiting, likely
indicated neglect and that he was unaccustomed to receiving consistent meals. 
Both C.M.C. and C.E.C. told McCartney that they did not feel safe with
Latanya.  C.E.C. told McCartney that he was afraid of Latanya, and C.M.C. said
that her mother did not take very good care of her.  McCartney and the foster
mother both testified that C.M.C. told them that Latanya had allowed her to go
with men whom she did not know and who sexually abused her.  When Hunt asked
Latanya about C.M.C.=s issue with hoarding food, Latanya
responded that her behavior simply meant Ashe was greedy and
likes everything she wanted.@  Androphy testified that there was no
interaction between Latanya and her children at a supervised visit in November,
2006.  Although C.E.C was hysterically crying during the visit, Latanya did
nothing to comfort him or G.L.C.
In his progress note, Dr. Blanche recommended that Latanya
have an opportunity to resume custody of her children and stated that, in his
opinion, Aher capacity to care for her children is adequate.@  However, we find
nothing in the record to indicate whether Dr. Blanche is aware of the children=s special needs or
if he took that information into consideration when he rendered his opinion. 
Moreover, we note that although he considers Latanya=s ability to care
for her children to be adequate, Dr. Blanche specifically recommended that
Latanya be granted a trial period of custody with active supervision by CPS.
As for programs available to Latanya, the record reflects
that although she was discharged from the out-patient day program after five
days of non-attendance, she could be re-admitted to complete it if she
returns.  Androphy testified that Latanya told her that she was receiving
disability benefits, although Latanya did not provide evidence of those benefits
to the department as required in the court order. 




With regard to plans for the children, the foster mother
indicated that she would consider adopting C.M.C. and C.E.C. but could not
adopt G.L.C.  G.L.C. is currently in a foster home that is not considering
adoption.
As to the stability of the home or proposed placement,
McCartney testified that C.M.C. and C.E.C. made progress after they began to
live with their foster families.  Both children indicated to Androphy that they
felt safe in their foster home and wanted to continue living there.  In her
report, Androphy advised the court that Latanya did not have a stable home
because she lived with her mother who had a ACPS history,@ and the agency
would not consider her mother=s home for placement of the children due
to her extensive criminal history.
With regard to Latanya=s acts or
omissions indicating that the existing parent-child relationship is not proper,
there is evidence that Latanya failed to complete the court-ordered tasks to
obtain the return of her children.  The record also reflects that Latanya did
not interact with her children during a supervised visit and did nothing to
comfort C.E.C. when he became upset.  As to an excuse for her failure to
complete a parenting class, Latanya testified that Ano one had a
parenting class,@ and so she took an anger-management class
instead.




Viewing the evidence in the light most favorable to the
judgment, we conclude that a reasonable trier of fact could have formed a firm
belief or conviction that the best interests of C.M.C., C.E.C., and G.L.C.
would be best served by termination of Latanya=s parental
rights.  Based upon our review of the entire record, we conclude that a fact
finder could reasonably form a firm conviction or belief that the termination
of Latanya=s parental rights would be in the children=s best interest. 
We find the evidence legally and factually sufficiency to support the trial
court=s finding.  Thus,
we overrule Latanya=s first and second issues as they relate
to the best interest of the children.  Having overruled issues one and two with
regard to the trial court=s findings under section 161.001(1)(O) and
the children=s best interest, we need not address Latanya=s challenge to the
trial court=s findings under subsection (N).  In re T.T.,
228 S.W.3d at 326 n.8; See also Wilson, 116 S.W.3d at 928.[9]
B.      Charles       
The department sought termination of Charles=s parental rights
to C.M.C. and C.E.C. under 161.002(b)(1) and (b)(2)(B).  At the conclusion of
the trial, the court granted the department=s request and
terminated Charles=s parental rights.  In the judgment, the
court recited (b)(1) and (b)(2)(B) as the grounds for termination and found
that termination was in the children=s best interests.
Section 161.002(b) of
the Family Code provides that the rights of an alleged biological father may be
terminated if:
(1) after being served with citation, he does not respond by timely
filing an admission of paternity or a counterclaim for paternity under Chapter
160; [or]
(2) the child is over one year of age at the time the petition for
termination of the parent-child relationship or for adoption is filed, he has
not registered with the paternity registry under Chapter 160, and after the
exercise of due diligence by the petitioner:
....
      (B) his identity is known but he cannot be
located[.]
Tex. Fam. Code ' 161.002(b).
 




As a preliminary matter, we address Charles=s assertion that
termination of his parental rights could not have been based upon subsection
(b)(2)(B).  In paragraph 8.3 of the judgment, the trial court found that
Charles Ahas not registered
with the paternity registry.@  However, the remainder of the paragraphCrelated to the
department=s inability to locate the alleged fatherCis struck,
presumably because the department knew Charles=s identity as well
as his location as evidenced by the fact that it served him with its Second
Amended Petition on January 26, 2007.  Charles asserts that because the
judgment recites only subsection (b)(1) in its entirety, the termination of his
parental rights could only have been based upon that ground.  We agree.  We
also note that the Department makes no mention of section (b)(2)(B) in its
brief and, in failing to do so, has waived this issue on appeal.  See Cowins,
903 S.W.2d at 886.
1.       Section
161.002(b)(1)
In his first issue, Charles contends that the evidence is
legally and factually insufficient to support the trial court=s finding that he
failed to timely file an admission of paternity as described under section
161.002(b)(1).
A review of the record reveals that Charles contacted the
department five days after Latanya executed an affidavit of status identifying
him as the father of C.M.C. and C.E.C.  On the two occasions when Charles spoke
to Hunt, he told her that he did not want his parental rights terminated.  On
July 24, 2007, Charles filed an answer with the court in which he identified
himself as the father of C.M.C. and C.E.C.  On September 17, 2007, the day
before trial, Charles filed a sworn affidavit in which he again identified
himself as their father.  Charles contends that these actions satisfied the requirement
under subsection (b)(1)  that he file an admission of paternity.




Several of our sister courts have addressed similar
issues.  In In re K.W., 138 S.W3d 420 (Tex. App.CFort Worth 2004,
pet. denied), an alleged father was incarcerated during the trial on
termination of his parental rights and appeared only through his
court-appointed attorney.  Id. at 423.  The record revealed that after
having been served with notice of the lawsuit in April 2002, he had written a
letter to the department in May 2002 stating that he was the father of the
child in question and was not relinquishing his parental rights.  Id. at
429.  The alleged father also sent a similar letter to the trial court
coordinator.  Id.  The trial court terminated his parental rights under
section 161.002(b)(1), finding that he had failed to timely file an admission
of paternity.  Id. at 428.  The court of appeals reversed the lower
court=s judgment, concluding
that the letters to the department and the court were Aadmissions of
paternity sufficient to put [the department] and the trial court on notice that
[the alleged father] admitted his paternity and wanted to oppose termination of
any rights he might have with respect to A[the child].@  Id. at
430.
The facts in K.W. are similar to those in this
case.  As in K.W., Charles contacted the department shortly after being
identified as the alleged father of C.M.C. and C.E.C.  In his subsequent
conversations with Hunt, he stated that he did not want his parental rights
terminated.  He also filed an answer and sworn affidavit with the court
identifying himself as the children=s father.  Other
courts have found the requirement of a timely filed admission of paternity
satisfied by lesser efforts.  See Toliver v. Tex. Dep=t of Family &
Prot.  Svcs., 217 S.W.3d 85, 105 (Tex. App.CHouston [1st
Dist.] 2006, no pet.) (holding trial court erred in finding alleged father, who
had not filed document claiming paternity but who had appeared at trial to
assert paternity and request parental rights not be terminated, had failed to
timely file admission of paternity under section 161.002(b)(1)); Estes v.
Dallas Co. Child Welfare Unit, 773 S.W.2d 800, 801-02 (Tex. App.CDallas 1989, writ
denied) (finding answer filed two weeks before trial in which alleged father
identified himself as Aindigent parent@ was sufficient admission
of paternity under former but substantively similar version of family code
provision); see also In re G.A.G., No. 04-07-00243-CV, 2007 WL 3355463,
at *2 (Tex. App.CHouston [14th Dist.] Nov. 14, 2007, no
pet.) (mem. op., not designated for publication) (reiterating that Athere are no
formalities that must be observed for an admission of paternity to be
effective.




Applying strict scrutiny to this termination statute, as we
must, we conclude that Charles=s actions were sufficient to put the
department and the trial court on notice that he admitted his paternity and
wanted to oppose termination of his parental rights.  Moreover, we note that
the department concedes this point in its brief.  We therefore find that the
trial court erred in finding that Charles did not timely file an admission of
paternity and in terminating his parental rights to C.M.C. and C.E.C. based on
section 160.002 (b)(1).  We sustain issue one.
2.       Conservatorship




In his second issue, Charles contends that, in the absence
of findings under sections 153.131 and 153.191, he is entitled as a matter of
law to be named either managing or possessory conservator of C.M.C. and C.E.C. 
Sections 153.131 and 153.191 mandate the appointment of a parent or parents as
managing conservator of a child in the absence of a finding that such
appointment would not be in the best interest of the child and would impair or
endanger the child=s physical or emotional development or
welfare.[10] 
Charles argues that because the trial court made no findings under either of
these sections, and the record does not support such a finding, the parental
presumption is applicable and his appointment as the children=s managing
conservator is statutorily mandated.
The department, however, contends that sections 153.131 and
153.191 are inapplicable because they only concern findings that must be made
if a parent is not appointed either as managing or possessory
conservator.  Because Charles was never declared to be the parent of C.M.C. and
C.E.C., the department reasons that there was no need to make any findings
under these sections.  Moreover, it asserts that Charles did not meet any of
the requirements of section 160.201 to establish the existence of a father-child
relationship.[11]
A review of the record reveals that, before closing
arguments, the trial court asked the department to state the grounds upon which
it was seeking termination.  The department indicated that its grounds depended
upon whether the court found Charles to be the father or alleged father of
C.M.C. and C.E.C.  After the court found Charles to be the alleged father, the
department requested termination of Charles=s parental rights
under section 161.002(b)(1) and (b)(2)(B) and did not argue termination under
section 161.001.[12]







Having concluded that the trial court erred in finding that
Charles did not timely file an admission of paternity and in terminating his
parental rights to C.M.C. and C.E.C., based on section 161.002(b)(1) the
question before us is whether he is entitled to be appointed the children=s managing
conservator.  We agree with the department that sections 153.131 and 153.191
apply to a parent only.  We are unaware of any cases in which these sections
were applied to an alleged parent, and Charles does not direct us to any. 
Thus, based on the trial court=s finding that Charles was an alleged
parent, we conclude that it was not required to make findings under sections
153.131 or 153.191.  However, we find the department=s argument that
the trial court=s decision not to appoint Charles as
managing conservator was Abecause he was not a parent and he had not
provided any pleadings or evidence to support appointment of him as a
conservator@ to be flawed.  Given that the trial court found
Charles to be the children=s alleged fatherCand specifically
stated that it would not find him to be their father based on his statement of
paternityCit is illogical to suggest that he should then have
argued that he was entitled to be named managing conservator.
Although we have been unable to locate authority addressing
this precise issue, and neither party has directed us to any, we find guidance
in several cases addressing the rights of a father who has filed an admission
of paternity.  In Toliver, the appeals court found that the alleged
father=s act of appearing
at trial, unequivocal assertion that he was the child=s father, and
request that his parental rights not be terminated constituted a sufficient
admission of paternity.  217 S.W.3d at 105.  The court concluded that these
actions Atriggered his
right to require [the department] to prove that he engaged in one of the types
of conduct listed in section 161.001(1) before his parental rights could be
terminated.@  Id.  As subsection (b)(1) was the only ground
upon which the department had sought termination, the trial court reversed the
termination and remanded the case to the trial court for further proceedings.  See
id. at 106.
In Phillips v. Texas Department of Protective &
Regulatory Services, 25 S.W.3d 348 (Tex. App.CAustin 2000, no
pet.), after noting that A[s]ubsection (b)(1) allows the Department
to summarily terminate the rights of an alleged biological father who does not
assert his paternity,@ it continued . . . .
If, as here, the father does file an admission of paternity or
otherwise claims paternity, then subsection (a) allows the alleged biological
father to stave off summary termination of his rights and requires the
Department to meet the high burden of proof found in section 161.001.  The
admission of paternity does not, as Phillips suggests, alter his status as an
alleged biological father and confer on him the extra-statutory status of putative
father.  Rather, it merely gives him the right to proceed to trial and require
the state to prove by clear and convincing evidence that he engaged in one of
the types of conduct listed in section 161.001(1) and that termination is in
the best interest of his child.




Id. at 357 (emphasis
in original). Having made this determination, the Phillips court then
proceeded to consider whether the evidence was sufficient to support the trial
court=s termination of
his rights based on the three grounds under section 161.001(1) asserted by the
department.  See also In re A.D., No. 04-02-00310-CV, 2002 WL 31829510,
at *1 (Tex. App.CSan Antonio 2002, no pet.) (not designated
for publication) (finding father=s act of filing
admission of paternity gave him right to require state to prove by clear and
convincing evidence that he engaged in one of types of conduct listed in
section 161.001(1) and that termination is in best interests of child).
We conclude that, by admitting his paternity, Charles is
entitled to proceed to trial and require the department to prove by clear and
convincing evidence that he engaged in one of the types of conduct listed in
section 161.001(1) and that termination of his parental rights is in the best
interests of his children.  Such a determination requires an evidentiary
hearing and additional fact finding by the trial court.  As an appeals court,
we are not in a position to make such a determination.[13] 
Issue two is overruled.
IV.  Conclusion 




Accordingly, we affirm that portion of the order
terminating the parental rights of Latanya to C.M.C., C.E.C., and G.L.C. 
However, we reverse that portion of the order terminating the parental rights
of Charles to C.M.C. and C.E.C. and appointing the department as the sole
managing conservator to C.M.C. and C.E.C., and remand the cause to the trial
court for proceedings consistent with this opinion.
 
 
 
 
/s/      Jeff Brown
Justice
 
 
 
Judgment rendered
and Opinion on Rehearing filed December 18, 2008.
Panel consists of
Justices Yates, Guzman, and Brown.




[1]  To protect the privacy of the parties in this case,
we identify the children by their initials, and we identify the parents by
their first names only.  See Tex.
Fam. Code Ann. ' 109.002(d) (Vernon 2002).  


[2]  Latanya=s
eldest child is not a subject of this suit.


[3]  The 4 C=s
report also noted that, according to the foster mother, C.M.C. occasionally Asneaked food.@ 
With regard to G.L.C,, his foster family reported to the 4 C=s examiner that G.L.C. initially ate large amounts of
food in a hurried manner, sometimes resulting in vomiting due to overeating and
not properly chewing his food.  The examiner concluded that A[s]uch eating concerns are a likely indicator of
neglect in that [G.L.C.] is likely unaccustomed to receiving consistent meals;
therefore he frequently asks for food and eats large amounts in a fast manner
as if he . . . fears it might be a long time before he eats again.@


[4]  In the 4 C=s
report, the examiner noted that C.M.C. denied any sexual abuse.


[5]  According to the 4 C=s report, G.L.C.=s language and personal-social development are
delayed.  The evaluator stated that due to the chaotic home environment in
which he resided with his mother, G.L.C. Ahas
likely not received adequate parental attention and stimulation, therefore he
has not learned to adequately express his needs.@


[6]  The record reflects that CPS would not approve
Carter as a relative placement for the children due to her extensive criminal
history.


[7]  In closing arguments, the department indicated that
the grounds upon which it would seek termination of Charles=s parental rights depended upon whether the court
found Charles to be the children=s
father or their alleged father.


[8]  We note that although the
department also sought termination of Latanya=s parental rights under (E), the trial court did not rely on this
subsection as grounds for its decision.  Nonetheless, the department contends
that because findings of fact were neither requested nor filed, Ait is implied that the trial court made all the
findings necessary to support its judgment, and the judgment of the trial court
must be affirmed if it can be upheld on any legal theory that finds support in
the evidence.@  The department then reasons that because Athe record provided evidence that conclusively
established a finding under [g]round (E),@ it
is entitled to review of this ground as a basis to uphold the trial court=s judgment.  However, in light of our disposition
below, we need not consider the department=s
argument as to subsection (E).


[9]  We note that the department=s brief does not address the sufficiency of the evidence
supporting the trial court=s finding under subsection (N).  In failing to do so, it has waived any
argument as to this issue on appeal.  See Happy Harbor Methodist Home, Inc.
v. Cowins, 903 S.W.2d 884, 886 (Tex. App.CHouston [1st Dist.] 1995, no writ) (concluding party=s failure to support issue with
argument resulted in waiver of issue on appeal). 


[10]  These sections provide, in relevant part:
 
' 153.131.  Presumption that Parent
to be Appointed Managing Conservator.
 
(a) Subject to the prohibition in
Section 153.004, unless the court finds that appointment of the parent or
parents would not be in the best interest of the child because the appointment
would significantly impair the child= physical health or emotional development, a parent shall
be appointed sole managing conservator or both parents shall be appointed as
joint managing conservators of the child.          
 
' 153.191.  Presumption that Parent
to be Appointed Possessory Conservator.
 
The court shall appoint as a
possessory conservator a parent who is not appointed as a sole or joint
managing conservator unless it finds that the appointment is not in the best
interest of the child and that parental possession or access would endanger the
physical or emotional welfare of the child.
 
Tex. Fam. Code Ann. '' 153.131 & 153.191(Vernon=s 2002).


[11]  Section 160.201(b) provides:
 
(b) The father-child relationship is established
between a man and a child by:
 
(1) an unrebutted presumption of the man=s paternity of the child under Section 160.204;
(2) an effective acknowledgment of paternity by the
man under Subchapter D, unless the acknowledgment has been rescinded or
successfully challenged;
(3) an adjudication of the man=s paternity; 
(4) the adoption of the child by the man;
or
(5) the man=s
consenting to assisted reproduction by his wife under Subchapter H, which
resulted in the birth of the child.
 
Tex. Fam. Code ' 160.201(b)(Vernon=s
2002). 


[12]  The following exchange took place:
 
The Court:         What=s your request as far as Charles James?
Ms. Craven:       Is he B are you finding him B
The Court:         I=m asking you what=s
your request?
Ms. Craven:       I don=t B I mean he B right now he=s
an alleged.  I have the alleged grounds and I have one for if you find him to
be a father.  If you find him to be a father it=s a gonna be (n) and (o); he constructively abandoned and did not do
Court ordered services.
If you go on alleged grounds for Charles James it=s after being served with a citation, he has not
timely filed an admission of paternity or counter claim. . . .
The Court:         But are you B is it your request that he be established as a father
based on the statement of paternity?
Ms. Craven:       The Court B I know also B
well B 
The Court:         I mean I=m not B I mean it=s amazing that anybody would say that they=re the father of somebody under these kinds of
circumstances.  
Ms. Craven:       It was alleged
grounds.
The Court:         Okay.
Ms. Craven:       I mean we don=t have anything.
The Court:         I=m not gonna find that he=s the father based on the statement of paternity.  He=s the alleged biological father.
Ms. Craven:       And so on that note, Your Honor,
also too for Mr. B the unknown father as well as a Gerald Williams, so
all three of them basically the 161.002(b)(1) ) because they were all served,
either with a publication or personal service.  And then also (b)(2)(A) for the
unknown father because we did due diligence and CCJ inquiries and no paternity
registry hits.  And then for the two named fathers (b)(2)(B)....


[13]  When reversing the trial court=s judgment or appealable order, we ordinarily render the
judgment or order that the trial court should have rendered.  See Tex. R. App. P. 43.3. However, in a
case involving the involuntary termination of parental rights, if the trial
court does not order termination of the parent-child relationship (which
becomes the case here because we are reversing the trial court order and are
rendering judgment that appellant=s parental rights are not terminated), Family Code section
161.205 requires that the trial court either (1) deny the petition for
termination, or (2) render any order in the best interest of the child. See Tex. Fam. Code Ann. ' 161.205 (Vernon 2002).  AAn appellate court is not in a
position to determine whether simply to deny the petition for termination or to
render some other order in the best interest of the child.@  Colbert v. Department of
Family & Prot. Svcs., 227 S.W.3d 799, 816 (Tex. App.CHouston [1st Dist.] 2006, no
pet.).  Circumstances concerning the child or parent may have changed since the
trial court rendered its order of termination, a matter that requires a
factfinder.  Id.  We are therefore unable to render a judgment that
disposes of all remaining issues in the case and must remand the case in part
to the trial court for further proceedings under section 161.205.  Id. 
(A[S]ection 161.205
becomes applicable on remand because we have reversed the trial court order and
have rendered judgment that appellant=s parental rights are not terminated.  Section 161.205 is
the controlling authority for how the trial court must proceed.@).  Id. at n.15.